
	

114 HR 3182 IH: Planetary Leadership Utilizing Teaching and Observations Act
U.S. House of Representatives
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3182
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2015
			Ms. Eddie Bernice Johnson of Texas (for herself and Mr. Smith of Texas) introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		A BILL
		To advance United States leadership in planetary science and space exploration though education and
			 outreach.
	
	
 1.Short titleThis Act may be cited as the Planetary Leadership Utilizing Teaching and Observations Act or the PLUTO Act. 2.DefinitionsIn this Act:
 (1)AdministratorThe term Administrator means the Administrator of NASA. (2)NASAThe term NASA means the National Aeronautics and Space Administration.
 3.FindingsCongress finds the following: (1)The New Frontiers Program represents a pivotal step in the advancement of solar system exploration.
 (2)The missions in the program tackle specific solar system exploration goals identified as top priorities by consensus of the planetary community.
 (3)The New Frontiers strategy is to explore the solar system with frequent, medium-class spacecraft missions that conduct high-quality, focused scientific investigations designed to enhance our understanding of the solar system.
 (4)The program objective is to launch high-science-return planetary investigations on an average of one every 36 months.
 (5)Added to the NASA budget for the first time in 2003, New Frontiers builds on the innovative approaches used in NASA's Discovery and Explorer Programs, but provides a mechanism for identifying and selecting missions that cannot be accomplished within the cost and time constraints of Discovery.
 (6)The New Horizons mission was the first mission launched under the New Frontiers program. (7)The fastest spacecraft ever launched, the New Horizons mission successfully completed the first reconnaissance of the Pluto system.
 (8)The exploration of outer space and the development of space sciences are in the national interests of the United States.
 (9)In order to maintain preeminence in space science and exploration, it is imperative that the next generation of explorers is inspired to study science, technology, engineering, and mathematics (STEM).
 (10)NASA’s science missions make unique contributions to education by sharing the story, the science, and the adventure of NASA’s scientific explorations through public outreach.
 (11)One to two percent of the cost for each New Frontiers mission is allocated to education and public outreach activities that feature the science of the mission and its discoveries to enhance learning at all levels.
 (12)Planetary sciences, including the New Horizons mission, inspire students to study science, engineering, technology, and mathematics (STEM).
 4.DirectionThe Administrator shall use observations, measurements, data, and discoveries derived from the New Horizons mission to—
 (1)enhance public awareness and appreciation for space exploration and engage the public in the process of scientific discovery;
 (2)communicate the importance of planetary science to students and teachers; (3)advance domestic science, technology, engineering, and mathematics (STEM) education;
 (4)promote mutually beneficial international scientific partnerships; and (5)facilitate future progress in planetary science.
			
